Citation Nr: 1023855	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 (West 2002).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1074.  The Veteran passed away in April 2000, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and two Board remands.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.



REMAND

In September 2008, the Board remanded the appellant's claim 
for compliance with its June 2005 remand.  However, a review 
of the claims file reveals that the RO has again failed to 
comply with the Board's remand directives.  RO compliance 
with remand directives is not optional or discretionary and 
the Board errs as a matter of law when it fails to ensure 
remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, for the reasons explained below, remand is again 
required for compliance with the Board's June 2005 and 
September 2008 remands.

By a June 2005 Board remand the RO was instructed to: 1) 
ensure compliance with VCAA requirements; 2) perform a proper 
search for the Veteran's original claims file in accordance 
with M21-1, documenting all efforts in the claims file, and 
rebuild the Veteran's claims file in accordance with M21-1 if 
the original claims file could not be located; 3) attempt to 
locate the Veteran's service treatment records; 4) obtain 
private medical records from the Virginia Beach Psychiatric 
Hospital and the Sentara Health-Bayside Hospital; and 5) 
adjudicate the Veteran's claim on a direct basis.  Although 
the RO requested the Veteran's service treatment records from 
the National Personnel Records Center (NPRC) and the Roanoke 
Regional Office, obtained the Veteran's private treatment 
records from the Sentara Health-Bayside Hospital, and 
adjudicated the Veteran's claim on a direct basis, the RO did 
not properly search for the Veteran's original claims file in 
compliance with M21-1MR, rebuild the Veteran's claims file in 
accordance with M21-1MR, or obtain the Veteran's private 
medical treatment records from the Virginia Beach Psychiatric 
Hospital.  Accordingly, in September 2008, the Board again 
remanded the appellant's claims for such compliance.

In its September 2008 remand, the Board again instructed the 
RO to conduct a search for the Veteran's claims file, to 
include a comprehensive search of other locations where the 
file might be located.  Specifically, the Board stated that 
the Veteran's claims file revealed that the original claims 
file was stored at Lee's Summit, Missouri and Roanoke, 
Virginia, and that these facilities should be directly 
contacted in an effort to locate the Veteran's original 
claims file.  In addition, the RO was directed to rebuild the 
Veteran's claims file in accordance with M21-1MR, Part III, 
Subpart ii, Chapter 4 if the Veteran's original claims file 
could not be located after a proper search.  Next, the Board 
instructed the RO to follow up to a December 2005 response 
from the Virginia Beach Psychiatric Center in an attempt to 
obtain the Veteran's private treatment records from that 
facility.  Last, the Board directed the RO to provide the 
appellant with proper notice in compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Review of the claims file does not reflect that the RO 
complied with the Board's remand directives.  Although the RO 
prepared a memorandum in April 2010 which states that the 
Veteran's original file could not be located, a review of the 
claims file reflects that no further action was taken by the 
RO to locate the Veteran's claims file in compliance with the 
Board's September 2008 remand.  Specifically, there is no 
indication in the claims file that the RO conducted a search 
for the Veteran's claims file, to include a comprehensive 
search of other locations where the file might be located.  
In addition, there is no evidence that the RO contacted the 
facilities at Lee's Summit, Missouri or Roanoke, Virginia to 
conduct a search for the Veteran's original claims file.  In 
addition, although the RO reported in its April 2010 RO 
memorandum that the Veteran's "rebuilt file is complete," 
the claims file does not contain the Veteran's service 
treatment records, and thus is not complete.  Moreover, the 
claims file does not indicate what steps or procedures were 
undertaken by the RO to identify and obtain any missing 
evidence.  Thus, the Veteran's claims file has not been 
rebuilt in accordance with M21-1MR, Part III, Subpart ii, 
Chapter 4.  Accordingly, remand is again required for such 
compliance.

The Board acknowledges that the RO sent the appellant a 
notice letter in June 2009 which requested that she complete 
and return an enclosed VA Form 21-4142, Authorization for 
Release of Information for "health care providers who 
treated the veteran during the year preceding death" in an 
effort to obtain the Veteran's private medical treatment 
records from the Virginia Beach Psychiatric Center.  However, 
the Board finds that a more specific letter should be sent to 
the appellant in compliance with VA's duty to assist.  It is 
understandable that the appellant might have been confused by 
the June 2009 letter, as she has previously provided the RO 
with a completed VA Form 21-4142 for the Virginia Beach 
Psychiatric Center.  Accordingly, the RO should send the 
appellant a letter explaining that her prior VA From 21-4142 
is no longer valid, and that she must submit a new completed 
VA Form 21-4142 for the Virginia Beach Psychiatric Center in 
order for the RO to obtain the Veteran's private treatment 
records from that facility.  Thereafter, the RO must obtain 
the Veteran's private treatment records from the Virginia 
Beach Psychiatric Center.

Accordingly, the case is remanded for the following action:

1.  The RO must conduct a comprehensive 
search for the Veteran's original claims 
file in accordance with M21-1MR, and must 
submit requests to search for the missing 
claims file to the RO facilities at Lee's 
Summit, Missouri and Roanoke Virginia, and 
any other locations to which the claims 
file may have been sent.  All requests, 
responses, and actions taken to locate the 
Veteran's original claims file must be 
fully documented in the Veteran's current 
claims file.  If, after making reasonable 
efforts to obtain the original claims 
file, the RO is unable to secure same, the 
RO must notify the appellant and her 
representative, and (a) identify the 
specific records that the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claims; and (d) notify the appellant that 
it is ultimately her responsibility to 
supply the evidence.  The appellant and 
her representative must then be given an 
opportunity to respond.

2.  If the Veteran's original claims file 
has not been located after all possible 
sources have been exhausted, the RO must 
take all procedurally appropriate actions 
to rebuild the evidence which was 
contained in the original claims file in 
accordance with M21-1MR, Part III, Subpart 
ii, Chapter 4, to include printing 
relevant documents that may have been 
stored on VA computers and obtaining the 
Veteran's service treatment records.  
Logical leads to sources of additional 
records which may be revealed as the 
process goes forward must be pursued.  All 
requests, responses, and actions taken to 
rebuild the Veteran's original claims file 
must be fully documented in the Veteran's 
current claims file.  If, after making 
reasonable efforts to obtain the evidence 
in the original claims file, the RO is 
unable to secure same, the RO must notify 
the appellant and her representative, and 
(a) identify the specific records that the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claims; and (d) notify the 
appellant that it is ultimately her 
responsibility to supply the evidence.  
For any unavailable U.S. Government 
records, to include the Veteran's service 
treatment records, the RO must indicate in 
writing that further attempts to locate or 
obtain such records would be futile.  The 
appellant and her representative must then 
be given an opportunity to respond.

3.  Thereafter, the RO must attempt to 
obtain the Veteran's private medical 
treatment records from the Virginia Beach 
Psychiatric Hospital.  In doing so, the RO 
must send the appellant a letter 
explaining that her prior VA From 21-4142 
for the Virginia Beach Psychiatric Center 
is no longer valid, and that she must 
submit a new completed VA Form 21-4142 for 
the Virginia Beach Psychiatric Center in 
order for the RO to obtain the Veteran's 
private treatment records from that 
facility.  All efforts to obtain these 
records must be fully documented in the 
claims file, and any response from the 
Virginia Beach Psychiatric Hospital must 
be associated with the Veteran's claims 
file.  If unable to obtain these records, 
the RO must document whether further 
attempts to obtain the records would be 
futile.  If, after making reasonable 
efforts to obtain the named records, the 
RO is unable to secure same, the RO must 
notify the appellant and her 
representative, and (a) identify the 
specific records that the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claims; and (d) notify the appellant that 
it is ultimately her responsibility to 
supply the evidence.  The appellant and 
her representative must then be given an 
opportunity to respond.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the RO must readjudicate the appellant's 
claims, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits on appeal remain 
denied, the appellant and her 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


